Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00586-CV

                             Ryan JONES and Lake Flato Architects, Inc.,
                                           Appellants

                                                   v.

                                          Selina MALONEY,
                                                Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-17778
                              Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 24, 2021

DISMISSED

           Appellants and appellee filed a joint motion to dismiss, requesting that this court dismiss

the appeal. The motion states that the parties have fully and finally settled all claims and causes

of action between and among them which are the subject of this appeal. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed

against the party who incurred them.

                                                    PER CURIAM